Title: From George Washington to Major General John Sullivan, 17 January 1778
From: Washington, George
To: Sullivan, John



Dear Sir.
Head Quarters [Valley Forge] 17th Jany [1778]

I have received your favor of this morning containing an extract of a Letter written by Colonel Ramsey on behalf of the Field Officers at Wilmington—their Apology Sir is sufficient to do away every thing disagreeable that has past on the subject, and to induce me to attribute their incautious expressions to the causes which they mention.
You will communicate this to the Gentlemen by the first convenient opportunity and believe me to be Dr Sir Your most obedt Servt.
